DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 9/30/21 are acknowledged. Claims 58-70 have been added. Claims 1-2, 6-8, 11, 19, 36, 42-43, and 58-70 are pending. 
Claims 6-8, 11, 42, 59, 61, 63, 65, 68, 69, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/11/19.
Claims 1, 2, 19, 36, 43, 58, 60, 62, 64, 66, and 67  are under examination as they read on the elected species of a conjugate comprising folate, the peptide set forth in SEQ ID NO: 15, the payload of MMAE, and the linker MC-Val-Cit-PAB. 
Withdrawn Rejections
The rejection of claims 1,2,19, and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 ( pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 3 of the Final Office action mailed 2/24/20.
Election/Restrictions
The elected species of a conjugate comprising a payload, wherein the payload MMAE, a first cell interacting molecule as set forth in SEQ ID NO: 15, and a second cell interacting molecule that is folate, wherein the linker is MC-Val-Cit-PAV, is free of the prior art. Accordingly, the examiner has extended the search of the species of ligands to the SST-14 ligand set forth in SEQ ID NO: 17. 
Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 19, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (Cancer Res 2007;67(13):6376–82) in view of  Tarasova et al. (US Patent .
The claims are drawn to a conjugate compound or a pharmaceutically acceptable salt thereof, comprising a payload; and a plurality of cell-interacting molecules comprising first and second cell-interacting molecules, wherein the first cell-interacting molecule comprises a first ligand, and the second cell-interacting molecule comprises (a) a second ligand; or (b) an endocytosis molecule capable of mediating endocytosis, wherein the first ligand and second ligand comprise a peptide having the amino acid sequence selected from the group consisting of (i) SEQ ID NO: 15 which is capable of specifically binding to a transient receptor potential cation channel subfamily V member 6 (TRPV6), (ii) SEQ ID NO: 16 which is capable of specifically binding to a luteinizing hormone releasing hormone (LHRH) receptor, (iii) SEQ ID NO: 17 which is capable of specifically binding to a somatostatin-14 (SST-14) receptor, and (iv) SEQ ID NO: 18 which is capable of specifically binding to a LHRH receptor,  wherein the endocytosis molecule is selected from the group consisting of folate and analogs thereof, wherein the first ligand and second ligand are different from each other, and the endocytosis molecule  is different from the first ligand and the second ligand; wherein the payload is selected from the group consisting of a small molecule compound, -2- 2836577.7 114901-97104Serial No.: 15/751,541 Art Unit: 1646a nucleotide, a peptide, and a protein, wherein the payload is conjugated with at least one of the cell-interacting molecules directly or via a linker.
Reddy et al. teach a folate receptor-drug conjugate, prepared by attaching folic acid to maytansinoid (See abstract and page 6377). Reddy et al. teach that targeting drugs via the folate receptor is an attractive approach for selectively targeting drugs to tumor sites because the folate receptor is a protein expressed in high quantities by many primary and metastatic cancers, and has been demonstrated to deliver a wide range of drugs (See page 6376). Reddy et al. teach that the folic acid-maytansinoid conjugate demonstrated marked antitumor effect, selectively eradicating FR-expressing tumors in multiple mouse models (See pages 6379-6381).

Tarasova et al. teach a conjugate comprising a cytotoxic drug, a linker, and a ligand (See abstract). Tarasova et al. teach that the ligand is a somatostatin ligand having the amino acid sequence AGCKNFFWKTFTSC, which is the same amino acid sequence set forth in SEQ ID NO: 17 in claim 1 (See figure 1 and claim 8). Tarasova et al. teach that the cytotoxic drug is maytansinoid DM1 (See claims 14 and paragraph 0019). Tarasova et al. teach that the conjugate allows for delivering a cytotoxic agent in a cell-specific manner to a collection of cells comprising a receptor to which the ligand of the conjugate binds (See paragraph 0026). 
White et al. teach a conjugate comprising a targeting moiety and an active agent (See paragraph 0006). White et al. teach that the targeting moiety may be a somatostatin peptide, a LHRH peptide, or folate (See paragraph 0010). White et al. teach that a linker is bound to one or more active agents and one of more targeting ligands to form a conjugate (See paragraph 0011).White et al. teach that the active agent is an auristatin (See paragraph 00135). White et al. teach a conjugate comprising folate linked to platinum(IV) and a conjugate comprising folate linked to cabazitaxel (See paragraphs 0021 and 0024). White et al. teach conjugates comprising LHRH as the targeting moiety and conjugates comprising somatostatin as the targeting moiety (See paragraphs 0031-0032). White et al. teach that in some embodiments, the conjugates can have more than one targeting moiety, more than one type of linker, and/or more than one type of active agent (See paragraph 00117). White et al. teach that the conjugate can have more than one targeting moiety attached to a single active agent. For example, the conjugate can include an active agent with multiple targeting moieties each attached via a different linker (See paragraph 00119). White et al. teach that the active agent or payload can be a protein or peptide, small molecule, nucleic acid or nucleic acid molecule, lipid, sugar, glycolipid, glycoprotein, lipoprotein, or combination thereof (See paragraph 0121). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conjugate of Reddy to additionally comprise the 
Applicant’s Arguments 
Applicant argues that the Examiner has not cited to evidence cited in the prior art providing a reason or motivation for a POSA to change the folate-maytansinoid conjugate disclosed in Reddy by adding a second ligand or endocytosis molecule as recited in claim 1. Applicant argues that the Examiner alleges that the secondary reference disclosed more than one targeting agent, this disclosure is generic and fails to provide the required teaching to modify Reddy.
Applicant argues that Tarasova discloses a conjugate comprising a cytotoxic agent and a ligand. Applicant argue that the Examiner has provided no rationale to select the ligand having the amino acid sequence AGCKNFFWKTFTSC from the many ligands disclosed. Applicant argues that the Examiner failed to provide a rationale for selecting maytansinoid DM1 from the many cytotoxic agents disclosed. Applicant argues that Tarasova recited the the amino acid sequence AGCKNFFWKTFTSC in one section of the disclosure and the maytansinoid DM1 in another section of the disclosure. Thus, Tarasova fails to include a specific disclosure of both of these selections in the same conjugate. Applicant argues that the Examiner relies on hindsight reasoning to combine these two portions of the disclosure.
Applicant argues that White fails to state why a POSA would have selected a somatostatin peptide, a LHRH peptide, or folate from the vast disclosure of White. Applicant argues that White contains an immense list of choices for each part of the targeted conjugate. Applicant argues that paragraph 10 list more than 50 possible possibilities the targeting moiety may be. Applicant argues that the Examiner’s rationale fails to provide a rationale to select somatostatin, LHRH, or folate from such a vast list and relies on hindsight reasoning to select the agents. Applicant argues that the Examiner fails to provide a rationale for selecting auristatin in paragraph 0135 and White contains a list of possible agents 10 pages long. Applicant argues 
Applicant argues that the claimed specific combination of interacting molecules shows unexpected synergistic effects. 
LDC10B (P10+Folate) shows unexpected synergistic effects in killing cancer cells  compared to LDC10A (single P10) and LDC1 (single Folate) (see paragraphs [0196]- [0197]); 
 LDC11B (P11+Folate) shows unexpected synergistic effects in killing cancer cells and  lower toxicity compared with LDC1lAA (single P11) and LDC1 (single Folate) (see  paragraphs [0209]-[0210] and [0292]); 
LDC13B (P13+Folate) shows unexpected synergistic effects in killing cancer cells  compared with LDC13A (single P13) and LDC1 (single Folate) (see paragraph [0234]);  
LDC1013 (P10+P13) shows unexpected synergistic effects in killing cancer cells compared with LDC10A (single P10) and LDC1 (single Folate) (see paragraphs [0257]-[0258]). 
Applicant argues that the present application also demonstrates the high in vivo and in vitro efficacy and low toxicity of LDC12B (P12+Folate) (see paragraph [0222]), LDC10B (P10+Folate) (in animal models, see paragraphs [0282] and [0333]), LDC1OBR .
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the Examiner has not cited to evidence cited in the prior art providing a reason or motivation for a POSA to change the folate-maytansinoid conjugate disclosed in Reddy, the motivation for modifying the conjugate of Reddy stems from the teachings of White et al. One of ordinary skill in the art would have been motivated to modify the conjugate of Reddy to include an additional targeting moiety because White et al. teach that more than one targeting moiety can be linked to a single payload to deliver cytotoxic agents to tumor cells and White teaches that such targeting conjugates improve the amount of active agent delivered at an action site and decrease the active agent’s systemic toxicity. In response to Applicant’s argument that the secondary reference is generic, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to Applicant’s argument against Tarasova individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tarasova was relied on to teach a conjugate comprising a cytotoxic drug and the SST-14 ligand set forth in SEQ ID NO: 14. In response to Applicant’s argument that Tarasova teaches many ligands, the fact that Tarasova lists other ligands does not negate the fact that Tarasova teaches the claimed SST-14 ligand. Tarasova explicitly teaches a conjugate comprising a cytotoxic drug, a linker, and the SST-14 ligand set forth in SEQ ID NO: 17 (See claim 8). In response to Applicant’s argument that the 
In response to Applicant’s argument against White individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). White was relied upon to teach conjugates comprising a cytotoxic agent and more than one targeting moiety. Further, White teaches that each of somatostatin peptide, a LHRH peptide, and folate can be used as the targeting moiety (See paragraph 0010). White et al. also teach that the active agent or payload can be a protein or peptide, small molecule, nucleic acid or nucleic acid molecule, lipid, sugar, glycolipid, glycoprotein, lipoprotein, or combination thereof (See paragraph 0121). Thus, the prior art establishes the claimed targeting moieties (i.e., folate, SST-14, and LHRH) can be conjugated to a cytotoxic agent and that more than one targeting moiety can be linked to the cytotoxic agent. 
In response to Applicant’s argument that White list numerous cytotoxic agents, the fact that White list numerous cytotoxic agents does not negate the reference explicitly recites using them in a conjugate comprising more than one targeting moiety, and thus, it would be equally obvious to combine any of the recited options. In response to Applicant’s argument that White 
In response to Applicant’s argument that the specification demonstrates unexpected synergistic results, the unexpected results are not commensurate in scope with the claims. The unexpected results are demonstrated for conjugates comprising P10 and folate, P11 and folate, and P13 and folate. There is no demonstration of unexpected synergistic results for a conjugate comprising SEQ ID NO: 14 and folate. Further, there is no evidence that the unexpected synergistic results for the exemplified conjugates is applicable to other conjugates comprising difference combinations of ligands and/or folate conjugated to different payloads.
Claim Status
Claims 36 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDRA DILLAHUNT/Examiner, Art Unit 1646   


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646